 



Guaranty Contract for Kailin Energy Zhenjiang Ltd.

800kt/a sulfuric acid waste heat recovery project

 

Contract parties :

 

China Energy Recovery (Yangzhou) Co., Ltd (hereinafter referred to as “CER
Yangzhou”);

Kailin Energy Zhenjiang Ltd. (hereinafter referred to as “Zhenjiang Kailin”);
and China Guangdong Nuclear Energy Service Co., Ltd (hereinafter referred to as
“CGN Energy”).

 

Zhenjiang Kailin has signed the contract “Kailin Energy Zhenjiang Ltd. equipment
supply and engineering services for 800kt/a sulfuric acid waste heat recovery
project” (Contract No: HT2012ISC007) and its supplemental contracts (hereinafter
referred to as “waste heat recovery upgrading project contract”) with CGN Energy
on October 17, 2012.

 

According to the "waste heat recovery upgrading project contract", CER Yangzhou
will provide CGN Energy an unconditional and irrevocable guarantee with joint
responsibility to ensure Zhenjiang Kailin’s fulfillment of the duties and
responsibilities under "waste heat recovery upgrading project contract". After
the tripartite consultation, CER Yangzhou is willing to perform the following
responsibilities, as the basis for cooperation among all of the three parties.

 

Article 1: Guaranteed claims

The guaranteed claims under the contract arising from the obligations under the
"waste heat recovery upgrading project contract" that Zhenjiang Kailin shall
fulfill its obligations to CGN Energy, means that CGN Energy is entitled to
rights as a creditor against Zhenjiang Kailin under the terms of the "waste heat
recovery upgrading project contract”.

 

Article 2: Guarantee covers

(1) Zhenjiang Kailin shall pay all amounts payable to CGN Energy arising from
the “waste heat recovery upgrading project contract”, such as contract prices,
penalty, damages, and payments for the use of state funds and so on.


 



1

 

 

(2) All the expenses that CGN Energy incurred to enforce its rights as a
creditor of Zhenjiang Kailin (including but not limited to legal fees,
arbitration fees, property preservation fees, travel fees, execution fees,
assessment fees, legal fees, auction fees and so on).

 

Article 3: Ways of guaranty

CER Yangzhou voluntarily provides this guarantee. CGN Energy has the right to
directly request CER Yangzhou to undertake the payment obligation under scope of
the guaranty contract, even if there is more than one guarantor and there is
joint liability between them. CER Yangzhou confirms that CER Yangzhou can not
have any plea if Zhenjiang Kailin fails to fulfill its obligations under "waste
heat recovery upgrading project contract".

 

Article 4: Terms of guaranty

The guaranty shall terminate two years after Zhenjiang Kailn fulfills its
obligations under the "waste heat recovery upgrading project contract". If the
"waste heat recovery upgrading project contract" is found to be invalid or
terminated, the guaranty period shall be two years from the date the "waste heat
recovery upgrading project contract" was found to be invalid or terminated.

 

Article 5:

If Zhenjiang Kailin defaults or cannot fulfill its obligations under the "waste
heat recovery upgrading project contract", CGN Energy should the first attempt
to realize compensation from the mortgage of the equipment under the contract of
HT2012ISC010 for the production line of Zhenjiang Kailin’s 800kt/a sulfuric acid
waste heat recovery project and the guarantee of Jiangsu SOPO (Group) Company.
The guarantee under this contract is independent and accumulated to any other
guarantee which CGN Energy has or will obtain, and this guarantee will be not
reduced or affected by any other guarantee which CGN Energy has or will obtain
in any way. CGN Energy realized guarantee under this agreement will not in
condition of undertaking any other guarantee. CER Yangzhou agreed, if CGN Energy
fails to perform the rights related to this contract (including but not limited
to the right of claim, right of guarantee and right of relief), in any case,
which is not equal to CGN Energy abandon that rights, and will not have an
impact on perform the rights completely under this agreement.

 



2

 

 

Article 6: Claims and Confirmations

Zhenjiang Kailin and CGN Energy should amend the contract price, period,
penalty, damages, rights and obligations and so on in "waste heat recovery
upgrading project contracts.” CER Yangzhou confirms that CER Yangzhou’s
guarantee liability will not terminate, and do not require the consent of CER
Yangzhou, if there is any changes in the terms of the “"waste heat recovery
upgrading project contract" between Zhenjiang Kailin and CGN Energy. However,
any addition to the contract price shall require the consent of CER Yangzhou, or
else CER Yangzhou will not have any guarantee responsibility for the additional
price.

 

Article 7: Other Contract Related

The effect of the guarantee contract is independent of the "waste heat recovery
upgrading project contract" and its possible affiliations. The validity of all
or part of the "waste heat recovery upgrading project contract" does not affect
the validity of the guaranty contract. If the "waste heat recovery upgrading
project contract" signed between Zhenjiang Kailin and CGN Energy is invalid and
both of them are in default, CER Yangzhou will assume the joint responsibility
according to the amount of compensation that Zhenjiang Kailin should undertake.
Any contracts, agreements, guarantees, tacit understanding or disputes among
Zhenjiang Kailin, CGN Energy and CER Yangzhou will have no influence to the
validity of this guarantee contract. The guarantee of CER Yangzhou will not be
reduced or eliminated if there is any merger, split, joint-stock reform, changes
in capital, joint ventures, or other similar circumstances affecting Zhenjiang
Kailin and CGN Energy during the contract period

 

Article 8: Other Clauses

During the guarantee period, CER Yangzhou will be requested for the guaranteed
responsibility if there is any breach of contract under the "waste heat recovery
upgrading project contract" or if CGN Energy regards that an event happened that
affects its ability on realizing its claims.

 

Article 9: Representations and Warranties

CER Yangzhou guarantee :

 



3

 

 

1. The provided guarantee to CGN Energy is legal, complete, true and effective;

2. CER Yangzhou’s financial station is sufficient to ensure the capability of
fulfilling the guarantee; CER Yangzhou is willing to fulfill the responsibility
with all its properties;

3. The provided guarantee procedure is legal and effective;

4. There is no matter undisclosed that should be, there is no case for
infringement of legal rights of third parties, otherwise CER Yangzhou will
assume all the legal responsibility arising from the dispute and compensate all
the losses to CGN Energy;

5. In the meantime, CER Yangzhou will assume all the cost rising from the
process allowing CGN Energy to achieve its own claims (including: evaluate and
auction fee, litigation costs, implementation costs, counsel fees etc.)

 

Article 10: Effective

1.This contract shall take effect from the date of signing;

2.For the actual situation, each party can amend this agreement in the confirmed
supplement after negotiation;

3.If there are any disputes based on this agreement, the contracting parties
could attempt to resolve them through consultation. If negotiation fails, either
party may bring proceedings in a court of law. This Contract shall be governed
by and interpreted in accordance with the law of the People's Republic of China;

4.The contract is in three duplicates, one copy for each party;

 

4

 

 

( Signature page, no text )

 

Contract party :

 

CER Energy Recovery (Yangzhou) Co., Ltd  ( Stamp )

 

Signature

 

Kailin Energy Zhenjiang, Ltd. ( Stamp )

 

Signature

 

China Guangdong Nuclear Energy Service Co., Ltd (Stamp)

 

Signature

 



5

